Protection of pedestrians and other vulnerable road users (debate)
The next item is the report by Francesco Ferrari, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council on the protection of pedestrians and other vulnerable road users - C6-0331/2007 -.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, according to the statistics before the Commission, more than 8 000 people are killed each year on the roads in the European Union and 300 000 are injured. This is an intolerable situation and that is the reason why we have spent the last few years working hard to ensure greater safety on the roads.
Several years ago, the European Parliament accepted a proposal for a Directive relating to the protection of pedestrians, which was then adopted in 2003. This was one of the first regulations in the world that related specifically to pedestrian protection. This legislation required manufacturers to ensure that new vehicles were less dangerous to pedestrians and to prove this in relevant tests. Since then, due not least to pressure from the European Parliament, legal provisions have been issued to counteract the hazard to road users by frontal protection systems on motor vehicles. The existing legal provisions on pedestrian protection acknowledge that, in certain circumstances, it can be difficult to fulfil the requirements laid down in them.
The Commission has taken on the task of examining the extent to which it is possible to satisfy these requirements and the possibility of using new, active safety systems. The Commission has commissioned a study, the results of which you are aware, and this study confirms the assumption that, indeed, not all of the requirements can be met and that, on the other hand, active security systems are suited to improving pedestrian protection. Based on this information, the Commission has presented the proposal that is before you today - a combination of passive safety systems and a Brake Assist system, the installation of which will be made mandatory. This will achieve an even higher level of safety.
The Commission estimates that this proposal will lead to approximately 1 000 fewer deaths on our roads every year. Naturally, the Commission will continue to work towards implementing similar regulations at international level, even after the proposal is accepted. Allow me to mention some of the key elements of the proposal: the regulation proposed by the Commission lays down requirements for passive safety that can indeed be met and makes it obligatory for vehicles to be equipped with an active safety system, known as the Brake Assist system. In addition, provisions on pedestrian protection will now also apply to off-road vehicles, also known as SUVs. This combination will improve the safety of vulnerable road users considerably.
The regulation brings together the tests required to prove adequate pedestrian protection by vehicles and frontal protection systems. The requirements to be met in the tests are laid down in this regulation as implementing measures. Essential aspects of the proposal include the use of active systems which, in the Commission's view, can provide considerable safety gains both now and in the future, and the abolition of the weight restriction for passenger cars and light commercial vehicles, to which the regulation will also apply.
At this point I would like to convey my special thanks to your rapporteur, Mr Ferrari, for his efforts to achieve mutual agreement on the review and acceptance of the proposal. That is what made it possible to achieve consensus on this proposal. Mr Ferrari's report supports the Commission proposal, for which I am very thankful, and the amendments he suggested will indeed assist in further clarifying certain points. Mr Ferrari, you propose continuing to observe and monitor the use and improvement of passive safety systems and the potential use of new active safety systems and then, if necessary, suggesting amendments to existing legal provisions. The Commission is more than willing to do this, and will indeed do so. Other amendments are designed to ensure that, on the one hand, the requirements of the regulation apply to the relevant vehicles as soon as possible and, on the other hand, to allow manufacturers sufficient time to implement the necessary changes to construction methods. For a large number of European vehicle manufacturers, the new provisions mean that significant changes must be made to the design of their vehicles, necessitating major construction changes.
I am delighted to be able to tell you that the Commission finds all the amendments proposed in Mr Ferrari's report acceptable. As far as the significance of the regulation for improving road safety and the planned schedule for the introduction of the tests specified in the regulation are concerned, the Commission is sure that the proposal can now be adopted at first reading.
Mr President, Commissioner, ladies and gentlemen, we have reached the end point of this Regulation on the protection of pedestrians and other vulnerable road users. The aim of the Regulation is to change the safety requirements for pedestrians and other vulnerable road users in the event of injuries resulting from a collision with a motor vehicle.
The scope of the Regulation is significant because it has incorporated two previous directives, one from 2003 and the other from 2005. The first directive set out the safety requirements that cars had to have, to be implemented in two phases. The first phase was launched in 2005, while it turned out that the requirements of phase two were not fully feasible from the technical viewpoint for all vehicles. The second directive relates to the use of frontal protection systems on vehicles and indicates various levels of protection for vulnerable road users in the event of a collision with vehicles equipped with such systems. Among the most sensitive points, I would like to mention ABS, the brake assist system: this is a system that will make it possible to reduce deaths on the roads by 35%.
The greatest victory, though, has probably been succeeding in making the instrument applicable within 24 months of the Regulation's entry into force to all categories of car, from small cars to SUVs and to vehicles of a larger size which often, because of their large weights, are the ones that cause the most physical damage to citizens. It was not easy at first, partly because the car industry needs time, in industrial and physiological terms, to apply certain measures. I am, however, happy that all the parties understood the issue and its delicacy and I appreciate the efforts made to put this system into practice.
A second aspect of the Regulation was frontal protection systems. The 2005 Directive, in fact, will be incorporated through this regulation, and thus cars that decide to install 'bull bars' will not obtain approval if the safety requirements for frontal protection systems do not provide the same level of safety as that laid down for vehicles without frontal protection systems.
I realise, in any event, that while we have certainly accomplished a significant amount, there is still much more that could be done, and in particular research will always go further in the direction of increasing safety for pedestrians and vulnerable road users. I have also felt the need to leave a door open for improvements to this text. I am referring particularly to collision avoidance systems. Currently there are no effective structural systems for pedestrian safety on the market, but some years hence they may be developed. This is why the text stipulates that if, five years following entry into force of this Regulation - as the Commissioner said - the industry were able to present passive safety systems of a type that could guarantee pedestrian safety, the Commission would have to put forward a new text to Parliament and the Council, taking technical developments into account.
The issue of safety is a very important one to the people of Europe and I have personally undertaken to send a strong message to all the citizens of the European Union. It is the delicacy of the issue that has led me to ensure that the Regulation will be adopted at first reading, to avoid a second reading with the Council, the only effect of which would have been an excessive delay in the date of entry into force of the regulation. This position was shared by my colleagues on the Committee on Transport and Tourism. All the amendments tabled were designed, first and foremost, to protect pedestrians and vulnerable road users. I therefore hope that this Regulation will be the first strong signal from the European Parliament of an increasingly rigorous approach to safety regulation on Europe's roads, demonstrating that Europe is united, alive to the issues and in tune with the concerns of its citizens.
on behalf of the PPE-DE Group. - (CS) Mr President, ladies and gentlemen, the Regulation of the European Parliament and of the Council on the protection of pedestrians aims to minimise the effects of collisions between pedestrians and motor vehicles. In my opinion, the Regulation goes too far. It sets requirements for the construction and functioning of motor vehicles, including frontal protection systems. Requirements for manufacturers are nearing the limits established by the laws of physics, the construction of the human body, a sensible compromise between the protection of vehicle passengers and pedestrians, and by other motor vehicle construction parameters. This puts motor vehicle manufacturers under enormous pressure. We must remember that compliance with the requirements as defined in the Regulation will result in high costs for the manufacturers and logically will then be reflected in car prices. It will have a negative impact on the vehicle mass, on vehicles' aerodynamic properties and, consequently, on fuel consumption and ipso facto on the environment. On the other hand it will lessen the consequences of collisions between pedestrians and motor vehicles.
Introducing intelligent systems that prevent collisions and minimise their consequences has the greatest potential for improving pedestrian safety. Improving road infrastructure and, where possible, separating pedestrians from road traffic also seem to be effective solutions. We can rightly assume that money spent in this way will be more effective than imposing yet stricter requirements on cars.
on behalf of the PSE Group. - (NL) Mr President, Commissioner, ladies and gentlemen, I should like to start by thanking the rapporteur, Mr Ferrari, on behalf of my group for his excellent, constructive cooperation, including with my colleague Mrs Ayala Sender, who was unable to join us here this evening. I wish to thank him in particular for having succeeded in bringing the Commission and Council together and ensuring that we have been able to incorporate a set of amendments by Parliament at first reading that further improves the text. This is an important dossier that, being very technical, may not make the headlines, but will help prevent the loss of a great many human lives and the resulting family tragedies. Last year, a staggering 43 000 people lost their lives on Europe's roads and, as the Commissioner has already said, 8 000 of them were pedestrians, vulnerable road users.
As we all know, preventing this requires a combination of a great many measures. Changes in driver behaviour are needed - that goes without saying - but it has also been proven that technical innovations and all manner of rules also have an important role to play in preventing major accidents. The vehicle's design can make a big difference in the event of an accident: the bumpers, the whole design of the vehicle front end, the bonnet and so on. Under this regulation, design engineers will have to comply with stricter standards and to prove this compliance through various crash tests.
The main innovation of the proposal is that, besides the choice of materials and the rules governing this, it also works on active safety, namely by making Brake Assist systems compulsory from next year or thereabouts. This is another important innovation.
One thing that is essential as far as our group is concerned is that this also be applied to vans, that it be phased in. We think that this is a good deal, therefore. We are not yet at the end of the road - we expect to see even more rules in the coming years to the benefit of human safety, and for these, too, you can count on our support.
on behalf of the ALDE Group. - Mr President, congratulations to the rapporteur on his excellent report. As already mentioned, many thousands of pedestrians and cyclists are killed or injured every year on the roads of the EU. Our aim as MEPs is to help reduce these numbers as much as possible.
One way of trying to do so is to alter the technical specifications of motor vehicles. Some of these - for example, frontal protection and brake assist systems - have been considered in this report, but one of the most important of all life-saving vehicle specifications is not given attention: this is a speed limiter. Such a system would limit the maximum speed of a car to the maximum permissible speed in any given country. This limit, in most EU Member States, is 100 km/h on the motorway, and 50 km/h in built-up areas.
Through relatively simple and cheap electronic gadgetry, it would be a straightforward matter to fit vehicles with a device which would ensure that these limits are not exceeded on the motorway or in town. Such speed limitation would probably prevent a third of all deaths of pedestrians and cyclists. Such a speed limiter could also be adjusted to control the rate of acceleration of vehicles, and this would save even more lives.
We must ask ourselves how necessary and wise it is for our vehicles to be able to accelerate from 0 to 100 km/h in five or six seconds, and how important and legal it is for our vehicles to be capable of doing more than 200 km/h, if the relevant speed limit is only 100 km/h?
I can understand how a rapporteur with the name 'Ferrari' would find it difficult to agree with me on car speed reductions, but the real truth is that speed kills road users in excessive numbers, and at some point we, as law-makers, will have to make up our minds on the following. What is most important: fancy fast cars and speed-enthused drivers, or saving thousands of human lives?
Mr President, I do not think that Mr Ferrari has been the worst in this connection. As a matter of fact, my experience has been one of very constructive cooperation with someone who did not give the impression of being under the thumb of the automobile industry. We should of course have preferred to see a report that went even further in its endeavours to protect pedestrians and other vulnerable road users against cars, and the ideal scenario would have been to get many more drivers using public transport or bicycles. Nevertheless, since this goal lies so far in the future, we are pleased to have done something about car equipment. As many have mentioned, it is to be welcomed in this respect that the legislation is now to cover heavier vehicles, so that stricter requirements on car equipment will counter the trend towards ever larger cars.
I should also like to commend the rapporteur on pressing for BAS - Break Assist systems - to be made standard in cars without delay, to help drivers stop in time. It is also to be welcomed that requirements on the design of car front ends have been imposed, so that any collision with a vulnerable living human being does as little harm as possible to the unlucky person. However, we need to go down to 40 km/h for this to make sense. The requirements on this should have been even stricter, as should the time limit. After all, there are already products on the market that offer significantly better protection for pedestrians without jeopardising the safety of drivers or passengers.
It is not the rapporteur's fault that this has been progressing so slowly. There is much to indicate that there has been another case of lobbying by the German automobile industry, in particular, which these days is at the most reactionary end of the scale compared with the rest of European industry. It is depressing if this is the reason why we have again ended up with a proposal that falls short of our wishes, by which I mean the wish for fewer deaths and injuries on the roads. Why are we simply taking the automobile industry's word for it - and we have just heard this again - that the technology is not yet sufficiently advanced? It is! I very much hope that my fellow Members will now at least vote in favour of Amendment 25.
on behalf of the UEN Group. - (GA) Mr President, road deaths are reported in the media on a daily basis. Car accidents, pedestrians struck by cars on the roads - each death a tragedy in its own right, then at the end of the year these deaths become statistics. It is our responsibility, both Member States and the Union, to try to reduce those statistics and to protect our citizens from such tragedies.
Deaths on the road can be prevented, and I would like to congratulate Mr Ferrari on his excellent report and commend the cooperation that exists between the Council, Parliament and the Commission on this issue.
The title of the proposal refers to vulnerable road users and those who suffer the most. First of all, pedestrians are often the innocent parties in accidents involving vehicles, yet they end up suffering most. In my own country, Ireland, it was shown recently that it is more likely for an elderly person to die from a road accident than it is for those who are under the age of 65. Ireland, of course, is no exception. More than 8,000 people die from accidents on European roads each year.
Proposals to protect the vulnerable have been made in recent years and although the situation has improved, it is worth noting that tragic consequences will ensue from policymakers shirking their responsibilities.
I mentioned the invaluable cooperation between the European institutions in drawing up this report. For this cooperation to blossom Member States will have to work hand in hand and the national authorities must engage with road users. The responsibility lies with us, as legislators, and we must stand together if we are to achieve our target.
on behalf of the GUE/NGL Group. - (NL) Mr President, the car has of course been steadily gaining ground for a long time now. In towns and cities, areas that used to be the domain of pedestrians, children playing, trees, parks, gardens or free-standing tram tracks were converted into space for cars between 1950 and 1980. Even country roads have been widened or supplemented with wide transit motorways. Public transport, on the other hand, has become more expensive, whilst routes and frequencies have been cut. Even the construction of underground rail networks has by no means always been aimed at faster public transport with more room for large numbers of passengers; it has been more a case of making room for cars on the roads above the underground rail tunnels.
The location of their workplace and the lack of alternative modes of transport means that many people are now condemned to travel by car. This takes up a great deal of space and energy, harms air quality and causes an unnecessary amount of noise. Primarily, however, it is a danger to pedestrians and cyclists, who have to share scarce public space with cars.
When we in this Parliament talk about measures to protect pedestrians and other vulnerable road users, for the most part we are not referring to alternatives to cars, sadly, but rather how to design these so as to limit the harm caused in the event of a collision. For years we have been focusing our discussions here on headlights, brake systems and vehicle front ends capable of injuring pedestrians. The European Commission is now proposing to replace the 2003 and 2005 Directives, which required Member States to incorporate better safety measures into national legislation, with a regulation by means of which the European Union directly imposes its own legislation. The choice of a regulation is a quick way of offering the most safety and uniformity for automotive engineering companies, but is not without disadvantages. For example, we are pushing democratic considerations within Member States further into the background. In addition, this regulation would not enter into force until 2014, and in the case of phase II would be more moderate than the provisions of the existing Directive.
I support the aim of the rapporteur, Mr Ferrari, to introduce safety measures as quickly as possible. My group can endorse this modest improvement, as every little helps, but more is required to bring about genuine safety. Combating a further increase in the number of cars and reducing the number if possible would be the best contribution to safety.
on behalf of the IND/DEM Group. - (NL) Mr President, the report by Mr Ferrari concerns the protection of pedestrians and other vulnerable road users. I am pleased that Mr Ferrari has succeeded in reaching an agreement with the Council at first reading. I wish to thank him for his work and compliment him on his sound report.
I should like to make a couple of comments, however. Let me begin by saying that the protection of pedestrians and other vulnerable road users is a matter close to my heart. As you know, in my country, the Netherlands, the more vulnerable road users constitute a large proportion of the total number of road users; this proportion is particularly large in commuter and school traffic. Recreational walking and cycling is also growing in importance. These walkers and cyclists are very valuable to our society. This is because walking and cycling are extremely environmentally friendly modes of transport and, in addition, cycling and walking are very beneficial to the health of citizens, provided that the air quality is good.
Many of the car journeys undertaken in European towns and cities are shorter than five kilometres. It is important, therefore, to encourage citizens to opt for clean, healthy modes of transport where they, as more vulnerable road users, would enjoy sufficient protection. After all, even though I have just praised the Netherlands because so many of its citizens cycle and walk, increasing numbers of its citizens also no longer dare let their children cycle and walk a short distance to school for fear of accidents.
However, the measures that have been included in the compromise will help reduce the frequency of accidents and the harm caused by any that do occur. For this reason, I welcome this compromise. I hope that, in any case, citizens increasingly opt to travel by bicycle and on foot in their own conurbation instead of by car.
On the other hand, we must beware of slipping into a situation in which we attempt to reduce road risks to zero, as it is impossible to exclude all risks. It is also very important to make drivers aware of their own responsibility. For all the measures that are being taken in this policy area, it should be emphasised that road users themselves remain primarily responsible for their own safety and that of their fellow road users.
I should like to conclude by saying a few words about the legislation actually proposed. I welcome the choice of a regulation instead of a directive. This makes the application of this important legislation unambiguous, which prevents differences arising between Member States once more with regard to the protection of pedestrians and other more vulnerable road users. I am also pleased that this new proposal devotes more attention than the 2003 and 2005 Directives to active safety systems. Active solutions, such as 'Brake Assist', have the advantage over passive safety systems that they also prevent a great deal of additional adverse effects of accidents, such as hold-ups, traffic jams and non-material harm, that cannot be limited by applying passive safety systems.
I wish to add as my last point that I also welcome two procedural aspects of this regulation. I support bringing forward the dates for stepping up the type-approval requirements. The safety of pedestrians and other vulnerable road users is not a subject on which we can afford to lose time. In addition, I welcome the fact that amendments to Article 11 are to be made via the codecision procedure. It is not desirable for essential amendments to be made via the comitology procedure.
(DE) Mr President, human beings do not have crumple zones. Things can happen very quickly and lead to serious injuries, as we saw just recently, in the France-Italy football match where it was immediately apparent that Franck Ribéry's leg had been broken.
Because people do not have crumple zones, we must ensure that road users with less metal are protected from those who have more. We have to equip vehicles technically in such a way that pedestrians have a chance. The present text calls for a package of passive and active safety systems. Quite rightly, we are calling for permanent updating. In fact, we also want to provide appropriate deadlines for manufacturers, so that everything can be achieved within a reasonable time.
There is one thing we must not forget, however, which does not necessarily belong in this regulation, although it relates to it, and that is psychology. We must not lead drivers and pedestrians to believe that they are safer than they really are. From this aspect, I make the case for establishing accompanying measures in other areas too. We need a comprehensive overall package, and the various legislators at both European and national level would be well advised to ensure that this feeling of safety does not ultimately come at the expense of more safety than it provides.
One final point: like others before me, I would like to thank the rapporteur, Mr Ferrari, for his excellent work. In the Committee on Transport and Tourism we reached an agreement on his proposals after a good discussion - and not only us, but apparently also the Council. All credit to Mr Ferrari, on this point at least. We have consensus at first reading, and that is a good sign. Thank you very much!
(RO) In 2007, approximately 43,000 people died in the Union and approximately 1.7 million people were injured in road accidents. Therefore, every year, the population of a small-sized European town disappears from Europe and the economic costs of these accidents amount to 200 billion Euros, which represents 2% of the Community GDP. Every year, 8,000 participants in road traffic as pedestrians or cyclists die in road accidents. Every year, other approximately 300,000 people, pedestrians or cyclists, are injured in road traffic. For this reason, I ask you to take action for the protection of these categories of participants in road traffic.
Europe must invest in research in the automotive industry, in new materials and the designing of safer vehicles, equipped with frontal protection systems and collision avoidance systems. The introduction of brake assist systems and other active safety technologies allow an improvement of the protection of vulnerable road users. Nevertheless, Europe must improve its road infrastructure as well.
This regulation has major implications because, 6 years after its coming into force, the registration, sale or entry into service of new vehicles of category N1, which do not meet the technical requirements regarding the protection of pedestrians, shall be prohibited. I consider that this regulation depends on the specific approval systems used in the Member States. I also draw attention to the importance of the education of pedestrians and cyclists. They must know and respect the traffic rules, respect the markings, and cyclists must wear protective equipment.
(PL) Mr President, Commissioner, I would like to begin by thanking Mr Ferrari and congratulating him on this report. The way this report is so broadly imbued with compromise shows that this is something the European Parliament can be proud of.
We are talking about matters that can genuinely bring people relief. We speak of statistics. How unreliable statistics are. It is not just a matter of more than a thousand human beings being lost each year, people who die in various kinds of accident. It is also a matter of tens of thousands of human beings being injured in accidents like this that happen to pedestrians and cyclists.
With our regulations we are obviously taking small steps forward, and all the time we have to bear in mind that this report is neither solving nor redeeming the problem in general. Clearly we must look for various instruments; we must look for instruments relating to the highway code, for instruments relating to driving speeds, for instruments relating to traffic lanes, to make them as safe as possible. I want to make it very clear, however, that Mr Ferrari's report is not only heading in the right direction, but is a very significant achievement that we shall be able to present in our Member States; we shall be able to present it to our voters as something concrete to which the European Parliament is giving its attention and in which reality is being changed for the better and for people's benefit.
Naturally, I understand and am in a position to share arguments concerning industry, concerning impositions, but let us not forget that our European Union is such a large body that we must set a certain standard, a standard that from an economic aspect we set against the size of the market, against the fact that this market is so receptive and so large.
Finally, I would like to make it clear that the matter of protecting pedestrians and cyclists is one that is important not just for urban areas. In very many countries, like Poland, this is also a matter for rural areas, where each day there are a great many movements of individuals in areas next to highways. Mr Ferrari's report is very good in this regard, too, and marks further progress along the road.
(DE) Mr President, Commissioner, ladies and gentlemen, mobility is a fundamental right of every individual. It is also the foundation of economic, cultural, social and ecological dynamism in a society. However, it does not become a blessing until it minimises danger to life and health for all road users. Better protection of pedestrians and other vulnerable road users has not lost anything in topicality in the last decade. Traffic density has increased appreciably, but the number of accidents and the seriousness of injuries to pedestrians and other vulnerable road users in collisions with the front section of vehicles both with and without frontal protection systems decreased over the same period, albeit not to the desired extent.
I very much welcome a regulation to extend the efforts of vehicle manufacturers to improve passive measures for pedestrian protection - for which, my particular thanks - by using active vehicle components. Brake Assist systems are capable of resolving conflicts in connection with goals relating to energy, the environment and safety. The Brake Assist systems currently available will bring with them a major boost to accident prevention. Developing them further technically and combining them with information and communications technologies will open up even further potential. It seems the 'intelligent car' is just around the corner.
Be warned, however: we can call for as many good safety measures for vehicles as we like, but if Joe and Josephine Citizen cannot afford a new, safe vehicle, then we have achieved nothing, absolutely nothing! Already the average age of our vehicles is more than 10 years old. Young people in particular are finding that new, safe vehicles are further and further out of reach. Yet that is what we want, is it not?
(HU) Mr President, Commissioner, ladies and gentlemen, as responsible decision-makers we must be aware that every measure has an effect that goes beyond the area it was intended to target and may even be contradictory to what it was supposed to achieve. In the interests of protecting the environment, we have popularised cycling and the use of public transport, but have we given any thought to ourselves, the people? Pedestrians and cyclists are defenceless and often threatened by vehicles. In Europe every year some 8 000 vulnerable road users die, and another 300 000 are injured. I would therefore like to thank my fellow Member Mr Ferrari for his work. His report is clearly aimed at decisively reinforcing the Commission proposal. It is my conviction that efforts to reduce traffic accidents would be enhanced by reducing the time allocated for preparing for the introduction of the package of measures contained in the proposed regulation to strengthen active safety systems. Development of effective collision avoidance systems could also help to further enhance protection of pedestrians. I agree with Mr Koch that such systems would of course also have to be suitably inexpensive and affordable. In addition to continuously improving active safety technologies, manufacturers must also devote ongoing attention to developing passive safety measures, since both are needed in order to achieve the goals that have been set out. I believe it is important to ensure that we are constantly able to assess changes in the technology options we apply against changes in technology. Thank you very much.
(BG) Mr. President, Mr. Commissioner, colleagues, I welcome the efforts of European institutions to reduce road accidents and casualties.
The number of those killed or injured is a huge humanitarian, health, financial, social and demographic issue, and the cost involved in this tragedy has a variety of negative implications for quality of life, sustainable development and, last but not least, global warming. That is why I take the liberty to encourage you in initiating more stringent measures and legislation to extend the scope of existing standards and implement best European practices so that they become binding on all Member States. I suggest a standard approach to monitoring, control and sanctions throughout the European Union, and above all a targeted policy to encourage Member States to contain the level of accident casualties so that it would not significantly exceed the EU average. I am confident that in the future our common policy concerning roads in the European Union will improve the quality of road control and monitoring.
(SK) Statistics show that every year as many as 8 000 pedestrians and cyclists are killed and 300 000 are injured on our roads. These alarming numbers show how important it is to implement a more effective and strict regulation in order to lower the number of deaths of, and injuries to, pedestrians and other road users.
I endorse the rapporteur's requirement for the timetable for the implementation of the new regulation to be shorter than that proposed by the Commission. There is, for example, the estimated 33 months lead-time for the implementation of BAS (Brake Assist System) for cars, although the implementation process is really fairly simple.
I also agree with the view that it is important to monitor constantly the technical possibilities in the area of safety, with the aim of further increasing the safety of pedestrians and especially cyclists. Last but not least, I am convinced that limiting car traffic in town centres and the use of public transport and bicycles are important indirect ways in which each of us can contribute towards the safety of pedestrians on our roads.
(NL) Mr President, Commissioner, ladies and gentlemen, this may be a very technical affair, but it is a very important one. It really puts the Union on the map. It makes it clear that the EU is truly important. I very much welcome the combination of the 2005 Directive on frontal protection systems and the 2003 Directive on the protection of pedestrians and other vulnerable road users into a single regulation. In that sense, I do not understand the comment by Mr Meijer of the Confederal Group of the European United Left/Nordic Green Left.
I must say that I have taken the floor here in this debate because this subject is very close to my heart: in 2003 I was draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety on the 2003 Directive, for which Mr Vermeer was rapporteur. I am delighted with the report and with Mr Ferrari's proposals. I am also particularly pleased with the choice of active systems, with the choice of ABS. I endorse Mr El Khadraoui's remark that this must also apply to vans. Let us be fair: this legislation will mean we can soon ensure a substantial reduction in the number of tragedies befalling European families.
Mr President, ladies and gentlemen, firstly, just to clarify, sadly, many more than 8 000 people die each year on our roads. The figure of 8 000 relates to road fatalities in the most vulnerable group: pedestrians and cyclists. Furthermore, it relates to the year 2004 and applies to the EU-25. Therefore, the real number is higher.
Secondly, I agree with those who say that a lot more could be done to protect this most vulnerable group, by taking measures in the area of traffic management, road safety, road infrastructure and road rules. The Commission agrees wholeheartedly and supports this too. However, at this point we are talking about the technical possibilities offered by the vehicles themselves.
Thirdly, therefore, in the high-level 'CARS 21' group (Competitive Automotive Regulatory System for the 21st century), which discussed the future of the European automotive industry and made recommendations, there was complete clarity regarding the fact that, in the long term, the European automotive industry can be successful only if it offers not only the best and cleanest cars in the world in technical terms, but also the safest cars. Therefore, the measures that we are agreeing on today have the support of European vehicle manufacturers.
Finally, I agree with those who say that this is not the last word on the matter. We must keep a close eye on technical possibilities. I myself have already seen the technology of the future in development and have even been able to test it in some vehicles. These new technical possibilities such as automatic distance control and automatic obstacle recognition are already available in some top-of-the-range vehicles. However, they are not available to the majority.
Nevertheless, we can already see where this is all leading and that we will be able to talk about the next steps in a few years' time. Thank you for the broad support that the Commission proposal has found in this Chamber. I believe we are truly making a very useful and important contribution to road safety in Europe.
Mr President, ladies and gentlemen, first of all I would like to thank the speakers, partly because I believe that this is a job that we have accomplished together and I think that it demonstrates the validity that both Parliament and, in particular, the Commission, have together been able to impart to a proposal that is, in my view, in the current times, quite significant and important.
This is also because the major problem - I wanted to reply to the first speaker - is not an increase in the weight of cars, as improvements are made to them. In fact, for years cars have been becoming less heavy, and this is partly because technology, science and research have brought us this system.
I also believe that the most important point is that 80% of fatal accidents occur in towns and cities, that is to say, at 35, 40 or 50 kilometres per hour. This means that the problem is not only on the motorways with vehicles travelling at high speed, the problem is that so many deaths of vulnerable people actually occur in towns and cities, at 40 kilometres per hour. This means that we need to find technical systems that will allow us, in the event of an accident, to cause as little damage as possible. That is why the second aspect is, in my view, important and so I must thank the Commissioner and the Commission for the political will that they have shown in creating a system of that type in this Regulation.
As for the other basic concept, I wonder: how much do 300 000 accidents cost the coffers of the mutual funds or the hospitals, and the health services of each individual Member State? How much does it cost? That is why, here too, if there are fewer accidents there are also fewer systems with payment deficits, particularly for hospitals and particularly for assistance.
Furthermore, there is the fact that if someone suffers injuries to 70% or 80% of their body, that means that there is a pension to be paid etc. That is why I believe that both the European Parliament and in particular the Commission have considered it appropriate to create this Regulation, because it will be in force in all the Member States and it pays special attention to the search for suitable technology by giving a period of five years after which the Council will be able to consider whether technology has made further progress, and can see whether the system can also be modified.
I would therefore like to thank all those who have spoken, as well as the President, and I believe that tomorrow the vote in favour will be an achievement for the European Parliament and especially for those who have worked over this period.
The debate is closed.
The vote will take place on Wednesday 18 June 2008.
Written statements (Rule 142)
in writing. - Pedestrians need to be protected to the utmost. The number of accidents involving pedestrians continues to rise. This may be due to a number of factors. The worst is reckless or drunken driving.
Drivers who cause fatal accidents have to carry the responsibility for their actions. Unfortunately I feel that in my country there are three main factors why pedestrian accidents occur.
First: a large number of drivers have managed to obtain their licence to drive through illicit activities. The Government did not respond adequately when this was uncovered.
Second: the state of many pavements in Malta and Gozo is in a shambles. Even in the twin capitals of Valletta and Victoria the Government has not been able to provide decent pavements. This is shameful.
Third: the courts in Malta are too lenient when sentencing drivers who have caused fatal accidents. It is about time that magistrates sent to prison drivers who have caused the death of third parties through reckless or drunken driving - rather than imposing suspended sentences, which is unheard of in many European countries.